DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-11, drawn to a machine for manufacturing a closure, classified in B21D45/02.
II. Claim 12-13, drawn to a method of manufacturing a closure, classified in B21D51/443.
III. Claim 14-18, drawn to a foil closure, classified in B65D41/02.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process can be done by hand.
Inventions I and III are related as apparatus and product made.  The inventions in this relationship are distinct if either or both of the following can be shown: (1) that the apparatus as claimed is not an obvious apparatus for making the product and the apparatus can be used for making a materially different product or (2) that the product as claimed can be made by another and materially different apparatus (MPEP § 806.05(g)).  In this case, the product of a foil closure can be made with-out the claimed tool of group I. The foil can be cut and shaped on rolling cutter or sliced from rod stock.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Richard Labarge on 04/09/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 and 11 recites the limitation “substantially similar”. It is unclear what “further machine” is required by the claim. Is a machine with just a punch and a die “substantially similar” to the device of claim 1? Clarification is required.
Claim 11 recites the limitation “the ejection plates of the first and further machines”. It is unclear how many ejection plates are there for each machines. It seems to indicate there are multiple ejection plates per machines but the specification is silent to that embodiment. 
Claim 11 recites the limitation “the respective faces are space apart in a direction…” It is unclear from what the respective faces are space apart. Are the respective faces are spaced apart from the center punch? The ejection pin? The rim punch?  
All dependent claims of above-mentioned claims inherit all of the limitations of the above-mentioned claims. Thus, the claims are likewise rejected under 35 U.S.C. 112(b) as being indefinite. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Bulso (US 4587825).
Regarding claim 1, Bulso discloses a machine (Fig. 1-9) for manufacturing a closure (intended use: C- container can be used as a closure), comprising: a workspace (where c is located) for receiving a blank (c), a rim punch (80) arranged to engage a blank received within the workspace, a center punch (92) arranged radially inside the rim punch, the center punch arranged to engage the blank received within the workspace to form a closure, and an ejection pin (95) arranged to cause the center punch to move such that the closure disengages from the rim punch (see Fig. 2-3: pin 95 holds  up 92 so that when 80 is pressed down, the blank C i.e. closure disengages from the rim punch 80).
Regarding claim 2, Bulso discloses the machine of claim 1, wherein the center punch (92) is movable relative (see Fig. 2-3) to the rim punch (80).
Regarding claim 3, Bulso discloses the machine of claim 1, wherein the rim punch (80) is arranged to move a longer distance (see Fig. 2-4: longer distance down) than the center punch (92).
Regarding claim 5, Bulso discloses the machine of claim 1, wherein the rim punch (80) and the center punch (92) are arranged to move in a first direction (upward) toward the 
Regarding claim 6, Bulso discloses the machine of claim 5, wherein the ejection pin (95) exerts a force (Col. 3 line 66-Col. 4 line 6: urged up indicates there is a force acting upwards) on the center punch in the first direction (upward).
Regarding claim 7, Bulso discloses the machine of claim 1, wherein the ejection pin limits movement (see Fig. 1: 93 limits the downward movement of the ejection pin 95 when 93 faced with lower surface limit) of the center punch in a second direction (downward) away from the workspace.
Regarding claim 8, Bulso discloses the machine of claim 1, wherein the ejection pin engages the center punch at a first end (top end) of the ejection pin and wherein the machine further comprises an ejection plate (93), arranged to engage the ejection pin at a second end (bottom end) of the ejection pin, opposite the first end.
Claim(s) 1-2, 7-8 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Teshima (WO 2014162350).
Regarding claim 1, Teshima discloses a machine (Fig. 1-5) for manufacturing a closure (intended use: product can be used as a closure), comprising: a workspace (space where 10 is located) for receiving a blank (10), a rim punch (4) arranged to engage a blank received within the workspace, a center punch (12) arranged radially inside the rim punch, the center punch arranged to engage the blank received within the workspace to form a closure (final shape shown in Fig. 5), and an ejection pin (11) arranged to cause the center punch to move such that the closure disengages from the rim punch (see Fig. 5: movement of 11 upwards disengages from the rim punch).
Regarding claim 2, Teshima discloses the machine of claim 1, wherein the center punch is movable relative (see Fig. 1-5) to the rim punch.
Regarding claim 7, Teshima discloses the machine of claim 1, wherein the ejection pin limits movement (when 2a reaches the bottom limit, it limits downward movement of 11 and 12) of the center punch in a second direction (downward) away from the workspace.
Regarding claim 8, Teshima discloses the machine of claim 1, wherein the ejection pin engages the center punch at a first end (top end) of the ejection pin and wherein the machine further comprises an ejection plate (2a), arranged to engage the ejection pin at a second end (bottom end) of the ejection pin, opposite the first end.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bulso (US 4587825) in view of Klages (US 6067830).
Regarding claim 4, Bulso discloses the machine of claim 1.
Bulso fails to disclose a fluid jet arranged to disengage a closure from the center punch.
Klages teaches a fluid jet (Fig. 1-4: jet of water supplied from 39) arranged to disengage a workpiece (46, 47) from the punch (20, 31).
 Klages in order to remove the workpiece from the punch without using a hand therefore to prevent safety issues.
Claim 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bulso (US 4587825) in view of Teshima (WO 2014162350).
Regarding claim 9, Bulso and Teshima each discloses a system for manufacturing a closure, comprising the machine of claim 1. 
Although each Bulso and Teshima teach a first machine, but they are silent to wherein the wherein the system further comprises a further machine substantially similar to the first machine.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used both the machine of Bulso and the machine of Teshima in order to make two closures at the same time for efficiency. 
Regarding claim 10, Bulso in view of Teshima teaches the system of claim 9. Modified Bulso is silent to wherein the ejection pins of the respective machines have different lengths.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize that the machines of Bulso and Teshima are two different machines that make two different closures, therefore, it would also have two different length ejection pins. 
Regarding claim 11, Bulso and Teshima each discloses a system for manufacturing a closure, comprising the machine of claim 8. 
Although each Bulso and Teshima teach a first machine, but they are silent to wherein the wherein the system further comprises a further machine substantially similar to the first machine.

The modified Bulso teaches wherein the ejection plates (see claim 8 rejection of both Bulso and Teshima) of the first and further machines each have respective faces (faces that engage with the ejection pins) for engaging the respective ejection pins, and the respective faces are spaced apart (apart from the center punch) in a direction (vertical direction) along which the rim punch and/or center punch are arranged to move.
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/BOBBY YEONJIN KIM/            Examiner, Art Unit 3725                                                                                                                                                                                            



/GREGORY D SWIATOCHA/            Primary Examiner, Art Unit 3799